United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Y.M., Appellant
and
U.S. POSTAL SERVICE, CHESTER POST
OFFICE, Chester, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1055
Issued: February 24, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 21, 2020 appellant filed a timely appeal from a February 5, 2020 merit decision
of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal Employees’

1
Appellant submitted a timely request for oral argument before the Board. 20 C.F.R. § 501.5(b). Pursuant to the
Board’s Rules of Procedure, oral argument may be held in the discretion of the Board. 20 C.F.R. § 501.5(a). In
support of her oral argument request, appellant asserted that oral argument should be granted because her claimed
injury had occurred on a different date than indicated by the employing establishment, that she has been experiencing
pain ever since, and that, although she apprised her supervisor of the injury, “no recourse was taken.” The Board, in
exercising its discretion, denies appellant’s request for oral argument because the arguments on appeal can adequately
be addressed in a decision based on a review of the case record. Oral argument in this appeal would further delay
issuance of a Board decision and not serve a useful purpose. As such, the oral argument request is denied and this
decision is based on the case record as submitted to the Board.

Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.3
ISSUE
The issue is whether appellant has met her burden of proof to establish a diagnosed medical
condition causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
On December 12, 2019 appellant, then a 49-year-old city carrier, filed an occupational
disease claim (Form CA-2) alleging that she developed a torn meniscus and swelling in both knees
due to factors of her federal employment. On the reverse side of the claim form appellant’s
supervisor noted that appellant had begun work with the employing establishment in May 2019
and had requested light-duty work.
By a letter dated December 23, 2019, the employing establishment challenged appellant’s
claim. It noted that, per station management, appellant began working at the employing
establishment in May 2019 and had been seen wearing knee braces at the time. The employing
establishment contended that appellant had not established fact of injury and that her claim should
be denied.
In a development letter dated January 2, 2020, OWCP informed appellant of the
deficiencies of her claim. It advised her of the type of factual and medical evidence needed and
provided a questionnaire for her completion. OWCP afforded appellant 30 days to respond. By a
separate letter of even date, it also requested additional factual information from the employing
establishment regarding the physical requirements of her employment duties.
On January 12, 2020 appellant responded to OWCP’s development questionnaire. She
explained that, as of June 4, 2019, she had been promoted to the position of regular city carrier and
assigned to a long route that involved walking up flights of stairs. Appellant alleged that her knees
“had a problem” with the amount of climbing required. Within a month of assignment, she noticed
pain and swelling in her knees, and she purchased knee braces to wear daily. Appellant denied
any preexisting conditions or the wearing of knee braces prior to the assignment of the route. She
stated that she had reported the incident in June 2019, but that no actions were taken until the knee
pain was unbearable. Appellant noted that she had been diagnosed with a torn meniscus and
bilateral fluid on the knees in August 2019. She requested that she be permitted to perform her
assigned work duties on a more suitable route.

2

5 U.S.C. § 8101 et seq.

3

The Board notes that, following the February 5, 2020 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

2

On February 3, 2020 OWCP received a position description, which outlined a letter
carrier’s duties and responsibilities.
By decision dated February 5, 2020, OWCP accepted that the employment factors had
occurred, as alleged. It denied the claim, however, as appellant had not submitted medical
evidence containing a diagnosed medical condition in connection with the accepted employment
factors. OWCP concluded, therefore, that the requirements had not been met to establish an injury
as defined by FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA,5 that an injury was sustained in the performance of duty, as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to
the employment injury.6 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
(2) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the identified employment factors.8
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a diagnosed
medical condition causally related to factors of her federal employment.
In its January 2, 2020 development letter, OWCP noted that it had not received any medical
evidence, which established a diagnosed medical condition resulting from factors of appellant’s
federal employment. It provided her 30 days to submit the requested medical evidence. It is
appellant’s burden of proof to obtain and submit medical documentation containing a firm
4

Supra note 2.

5

J.P., Docket No. 19-0129 (issued April 26, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).
6

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
7

R.R., Docket No. 19-0048 (issued April 25, 2019); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
8
L.D., Docket No. 19-1301 (issued January 29, 2020); S.C., Docket No. 18-1242 (issued March 13, 2019); Victor J.
Woodhams, 41 ECAB 345, 352 (1989).

3

diagnosis causally related to the accepted employment factors.9 As appellant has not submitted
rationalized medical evidence establishing a diagnosed medical condition causally related to the
accepted factors of her federal employment, she has not met her burden of proof to establish her
claim.10
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a diagnosed
medical condition causally related to the accepted factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the February 5, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 24, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

See C.W., Docket No. 20-1027 (issued November 18, 2020).

10

See M.O., Docket No. 19-1398 (issued August 13, 2020); J.T., Docket No. 18-1755 (issued April 4, 2019).

4

